Citation Nr: 0819350	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-17 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic patellofemoral 
osteoarthritis of the right knee.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected post-traumatic patellofemoral 
osteoarthritis of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1974 to 
December 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO in Cleveland, Ohio, that awarded service connection and 
separate 10 percent ratings for the right and left knee 
disabilities, effective in August 1998.  

Subsequently, in March 2004, the RO assigned a 30 percent 
rating for the service-connected right knee disability, and a 
20 percent rating for the left, both effective in August 
1998.  

During the pendency of the appeal, control of the case was 
transferred to the RO in Pittsburgh, Pennsylvania.  

In December 2006, the Board remanded the case to the RO for 
further development of the record.  

The VA medical records added to the file show that, in 
September 2007, the veteran underwent a total right knee 
placement.  

As such, the issue of an increased rating for the service-
connected right knee disability after the performance of the 
surgical procedure is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The service-connected left knee condition is shown to 
have been manifested by moderate to severe degenerative 
changes with complaints of swelling and pain on repetitive 
use and to have been productive of a disability picture that 
more nearly approximated that of a functional loss due to 
pain with extension limited to 15 degrees beginning in April 
2007.  

2.  The service-connected right knee condition is shown to 
have been manifested by severe degenerative changes with 
complaints of swelling and constant pain and productive of a 
disability picture that more nearly approximated that 
ankylosis in flexion between 10 and 20 degrees beginning in 
April 2007.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
30 percent for the service-connected post-traumatic 
patellofemoral osteoarthritis of the left knee have been met 
beginning in April 2007.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, DC 5010-5261, 5260 (2007).  

2.  The criteria for the assignment of an initial rating of 
40 percent for the service-connected post-traumatic 
patellofemoral osteoarthritis of the right knee beginning 
April 2007 have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, DC 5010-5261, 5260 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  

The VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004).  

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed hereinbelow.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a December 
2006 letter and a November 2007 supplemental statement of the 
case (SSOC), the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  

Further, as the veteran's claims for increased ratings for 
his service-connected left knee disability, and right knee 
disability prior to September 4, 2007, are being denied, 
there can be no possibility of prejudice to him.  As set 
forth hereinbelow, no additional notice or development is 
indicated in the appellant's claims. 

In March 2001 and January 2003 letters, issued prior to the 
August 2003 rating decision, and in December 2006 and March 
2007 letters, the RO informed the veteran of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims.  The Board therefore 
concludes that appropriate notice has been given in this 
case.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  

The Board concludes that the notifications received by the 
appellant adequately complied with VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  VA and private medical records, 
dated from 1976 to 2007, were obtained, and the veteran was 
afforded VA examinations in 2003 and 2007.  

The Board also notes that, in a January 2005 administrative 
determination, the Social Security Administration (SSA) found 
the veteran totally disabled and eligible for disability 
benefits.  

However, in a January 2007 response to the RO's request for 
the records considered in his receipt of such benefits, the 
SSA said that the veteran's records were unavailable.  As 
well, in a February 2007 signed statement, the veteran said 
he had no further evidence to submit to substantiate his 
claims.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO would be harmless.  


II.	Factual Background

In the August 2003 rating decision, the RO granted service 
connection for left and right knee disabilities based, in 
large measure, upon evidence of bilateral knee contusions 
incurred during a motor vehicle accident in service, a 
bilateral congenital knee disorder, and current clinical 
findings related to service.  The RO awarded 10 percent 
disability ratings for the service-connected left and right 
knee disabilities, effective from August 1998 when he filed 
his claim for benefits.  He perfected an appeal as to that 
determination.  

A June 1998 private medical record from Dr. T. is to the 
effect that the veteran had a documented large effusion on 
his right knee at a time close to a reported work injury.  
The veteran underwent arthoscopy with findings of acute and 
chronic changes.  Dr. T. noted that the veteran experienced 
rapid progression of the knee in varus.  

In August 1998, Dr. O. said that the veteran had severe 
osteoarthritis of the right knee with medial compartment 
narrowing.  Patellofemoral osteoarthritis and a bipartite 
patella condition were also noted.  This physician reported 
that there was significant osteoarthritis not related to the 
veteran's congenital variation of bipartite patella 
condition.  

In January 2003, the veteran underwent a VA examination and 
complained of having severe knee pain with stiffness and 
using braces and walked with a cane for stability.  His knees 
swelled and gave out, and his abnormal gait caused an uneven 
wear pattern on his shoes.  Reportedly, he was unable to work 
due to knee problems.  

On examination, there was pain and crepitance with range of 
motion of both knees.  The motion was limited with the right 
knee having -15 degrees of extension and 95 degrees of 
flexion with pain throughout the range of motion.  Left knee 
range of motion was from -10 degrees from full extension to 
100 degrees of flexion with pain and crepitation throughout.  

There was right knee joint line tenderness, both medially and 
laterally.  There were previous well-healed arthroscopic 
incisions on the right knee with a positive patellar grind.  
Pushing on the right knee patella caused grinding and 
crepitance within the patella.  There was no tenderness 
directly over the patella bone but over the joint line 
itself.  

There was some slight opening at 30 degrees of varus 
stressing as well as neutral varus stressing consistent with 
an old lateral collateral ligament injury on the right.  
There was no instability to valgus testing at 0 or 30 degrees 
in either knee.  Anterior and posterior drawer tests were 
negative on both knees and there was mild effusion on both 
knees.  McMurary's test was negative.  

The VA examiner opined that the veteran had advanced 
osteoarthritis of both knees.  It was noted that the veteran 
was a very thin, otherwise healthy male of a relatively young 
age.  

On VA examination in April 2007, the examiner noted that the 
veteran reported having severe flare-ups with constant 
bilateral knee pain even when he was off his feet and limited 
ability to stand and walk.  

On examination, the veteran had an antalgic gait with poor 
propulsion and a visible genu valgus, right more than left.  
The range of motion of the right knee was active flexion from 
0 to 94 degrees with pain at 62 degrees and passive motion 
was from 0 to 107 degrees.  Active extension was from 94 to -
12 degrees with pain at 62 degrees; and passive motion from 
107 to -8 degrees with pain at 107 degrees.  

The range of motion of the left knee was active motion from 0 
to 110 degrees with pain at 110 degrees.  His passive motion 
was from 0 to 115 degrees with pain at 88 degrees.  Active 
extension of the left knee was from 110 to -2 degrees with 
pain at 98 degrees and passive motion was from 115 to 0 
degrees with pain at 115 degrees.  

Further, there was no joint ankylosis noted.  The veteran's 
knees had crepitus, effusion, malalignment, tenderness, 
painful movement, abnormal motion and guarding of movement.  
The right knee also had bony joint enlargement and deformity.  
Genu valgus was noted in the right knee and mild genu valgus 
on the left.  The knees had old scars over the patella.  

The VA examiner said that the veteran stopped working in 2002 
due to knee problems that severely affected his ability to 
complete exercise or participate in sports.  The right knee 
severely affected his ability to complete chores and 
participate in sports and mildly affected his activities of 
daily life.  The left knee disability had no affect on the 
veteran's activities of daily life, moderately affected his 
ability to participate in recreational activities, and mildly 
affected his ability to travel.  

According to the VA examiner, the degenerative osteoarthritis 
of the knees clearly limited the veteran to a sedentary level 
of activity.  The osteoarthritic disease process was the 
limiting problem for the veteran and was so severe that it 
was likely to warrant a right knee joint replacement.  The 
left knee was not far behind.  The examiner said the knee 
arthritis was a permanent condition.  

The X-ray studies in February 2007 were noted to show severe 
degenerative changes in the right knee and moderate to severe 
on the left.  He had severe flare-ups with constant pain even 
when he was off his feet.  

A January 2005 SSA decision noted that the veteran had been 
eligible for disability benefits since October 2002 due to 
osteoarthritis and depression.  

A May 2007 VA outpatient orthopedic record reflects the 
veteran's complaints of sharp, continuous bilateral knee 
pain, the right worse than the left for the past few months.  
He walked with heavy duty knee braces.  He denied locking and 
swelling and walked with a limp.  He had trouble walking 
stairs and arising from a chair.  His knees were unstable.  
He denied using a cane/crutch/or walker.  

The clinical findings revealed that the veteran had an 
antalgic gait that favored the right knee that was slightly 
swollen.  His range of motion of the right knee was flexion 
to 95 degrees and extension to -15 degrees with tenderness.  

There was no joint line tenderness or instability, and the 
McMurray test was negative.  There was no genu valgum but 
genu varum.  Severe arthritis with genu varum in both knees 
was diagnosed, the right worse.  The veteran was advised that 
a total knee replacement was available and elected to undergo 
the procedure in September 2007.  


III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right and left knee 
disabilities warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991)  

The Board notes that this is a situation where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  

The intent of the Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  

The provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.  

The veteran's service-connected knee disabilities are 
evaluated under DC 5010-5261.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen. 38 C.F.R. § 4.27 (2007).  Here, the 
service-connected knee disabilities are rated on the basis of 
impairment with limitation of extension of the knee under DC 
5261.  38 C.F.R. § 4.20 (2007).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2007).  

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).  

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2007).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).


B. Initial Rating in Excess of 20 Percent for the service-
connected Left Knee

Upon review of the evidence of record, the Board is of the 
opinion that a rating of 30 percent is warranted for the 
service connected left knee disability beginning in January 
2003 when the VA examination showed a moderate to severe 
functional loss.  

The VA examiners in 2003 noted the veteran's complaints of 
pain and tenderness and his walking with an antalgic gait, 
wearing a knee brace, and using cane to ambulate.  A varus 
deformity was noted, and he had reported limited ability to 
stand and walk.  The reported motion of the left knee was 
from -10 to 100 degrees (with pain throughout) on VA 
examination in January 2003;.  See 38 C.F.R. § 4.71, Plate 
II.  In April 2007, it was noted that the veteran had 
moderate to severe degenerative joint disease.  

Thus, given the nature of the finding recorded at that time, 
the service-connected left knee disability picture is shown 
to have more closely resembled that of limitation of 
extension to 20 degrees given his symptoms of pain based on 
the VA examination in April 2007.  With consideration of 
DeLuca, his pain is shown to be significant throughout range 
of motion testing and subject to flare ups and periods of 
exacerbation at that time.  

Given the advanced nature of the degenerative changes 
involving the left knee, and factoring in an added functional 
loss due to pain, the Board finds the overall level of 
disablement warranted a rating of 30 percent under the 
provisions of DC 5261.  


C. Initial Rating in Excess of 30 Percent for the service-
connected Right Knee

The April 2007 VA examination findings serve to document for 
the first time the veteran's complaints of continuous right 
knee pain with trouble walking stairs and arising from a 
chair.  He had an antalgic gait and favored the right knee 
that was slightly swollen.  

Significantly, in May 2007, the veteran's right knee had 
flexion to 95 degrees, but extension was only performed to -
15 degrees with tenderness.  Severe arthritis with genu varum 
was diagnosed, and he elected to undergo a total right knee 
replacement in September 2007.  

In light of pronounced right knee changes with resulting pain 
limiting any meaningful motion note at that time, the Board 
finds the service-connected disability picture is shown to 
more closely resemble that of ankylosis of the right knee 
joint in flexion between 10 and 20 degrees.  As such, a 
rating of 40 percent is for application beginning in April 
2007.  



ORDER

Beginning in April 2007, an increased rating of 30 percent 
for the service-connected post-traumatic patellofemoral 
osteoarthritis of the left knee is granted, subject to the 
regulations governing the award of VA monetary benefits.  

Beginning in April 2007, an increased rating of 40 percent 
for the service-connected post-traumatic patellofemoral 
osteoarthritis of the right knee is granted, subject to the 
regulations governing the award of VA monetary benefits.  



REMAND

The VA medical records reveal that, on September 4, 2007, the 
veteran underwent a right total knee replacement due to his 
severe arthritic changes.  

There is no indication that the RO considered Diagnostic Code 
(DC) 5055 that provides the rating criteria for the 
prosthetic replacement of a knee joint.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2007).  Under these criteria, 
for one year following implantation, an evaluation of 100 
percent is for application.  Id.  

Thereafter, where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is warranted.  Id.  Where there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is rated by analogy to Diagnostic 
Codes 5256, 5261 or 5262.  Id.  The minimum evaluation is 30 
percent.  Id.  

Here, the Board finds that another VA examination should be 
performed in order to determine the veteran's right knee 
status following the replacement surgery performed on 
September 4, 2007.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
in order to obtain copies of all clinical 
records referable to treatment received 
by the veteran for his service-connected 
right knee disability since May 2007.  

2.  In due course,, the veteran should be 
scheduled for a VA examination to 
determine the current severity of the 
veteran's service-connected right knee 
disability.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

a.	The examiner should describe all 
symptomatology and pathology, if 
any, associated with any right 
knee scar(s) associated with the 
veteran's service-connected right 
knee disability, including the 
size of each scar, whether it is 
deep and painful, whether it 
causes limited motion and whether 
it causes any functional 
impairment.  

b.	The examiner should elicit all of 
the veteran's subjective 
complaints regarding his service-
connected right knee disability, 
and offer an opinion as to whether 
there is adequate pathology to 
support the level of each 
complaint.  

c.	In reporting the results of range 
of motion testing of the right 
knee, the examiner should identify 
any objective evidence of pain 
and, to the extent possible, the 
examiner should assess the 
severity of any pain.  The extent 
of any incoordination, weakened 
movement and excess fatigability 
on use should also be described by 
the examiner.  If feasible, the 
examiner should assess the 
additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss of the right 
knee.  

d.	The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability of the 
service-connected right knee on 
repeated use or during flare-ups 
(if the veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the 
functional impairment on repeated 
use or during flare-ups.  If 
feasible, the examiner should 
assess the additional functional 
impairment on repeated use or 
during flare- ups in terms of the 
degree of additional range of 
motion loss.  

e.	The examiner should also provide 
an opinion concerning the impact 
of the service-connected bilateral 
knee disability on his ability to 
work, if any.  

f.	The claims folders should be made 
available to the examiner for 
review prior to the examination 
and the examination report should 
indicate whether such review was 
performed.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for the service-
connected right knee disability for the 
period beginning on September 4, 2007, 
with consideration given to a rating 
under Diagnostic Code 5055 for a total 
knee replacement.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
November 2007 SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


